Case 1:21-mj-00378-RLM Document 1 Filed 03/29/21 Page 1 of 11 PageID #: 1
Case 1:21-mj-00378-RLM Document 1 Filed 03/29/21 Page 2 of 11 PageID #: 2
                                                                            2
Case 1:21-mj-00378-RLM Document 1 Filed 03/29/21 Page 3 of 11 PageID #: 3
                                                                            3
Case 1:21-mj-00378-RLM Document 1 Filed 03/29/21 Page 4 of 11 PageID #: 4
                                                                            4
Case 1:21-mj-00378-RLM Document 1 Filed 03/29/21 Page 5 of 11 PageID #: 5
                                                                            5
Case 1:21-mj-00378-RLM Document 1 Filed 03/29/21 Page 6 of 11 PageID #: 6
                                                                            6
Case 1:21-mj-00378-RLM Document 1 Filed 03/29/21 Page 7 of 11 PageID #: 7
                                                                            7
Case 1:21-mj-00378-RLM Document 1 Filed 03/29/21 Page 8 of 11 PageID #: 8
                                                                            8
Case 1:21-mj-00378-RLM Document 1 Filed 03/29/21 Page 9 of 11 PageID #: 9
                                                                            9
 Case 1:21-mj-00378-RLM Document 1 Filed 03/29/21 Page 10 of 11 PageID #: 10
                                                                           10



of $117.56, which were reported as fraudulent by John Doe 2. Among the unauthorized

charges made using John Doe 2’s Card were two charges made at the East 149th Street CVS.

Law enforcement authorities obtained records from CVS and determined that the two CVS

purchases were linked to the McFadgen ExtraCare Account.

              19.     I have reviewed account statements received from Webster Bank for an

account in the name of a person whose identity is known to law enforcement authorities

(“John Doe 3”) linked to a debit card number ending in 3057 in the name of John Doe 3

(“John Doe 3’s Card”), with an address in Scarsdale, New York. I determined that

approximately four charges were made using John Doe 3’s Card from on or about and

between October 21, 2019, and October 22, 2019, for a total of $72.77, which were reported

as fraudulent by John Doe 3. Among the fraudulent charges made using John Doe 3’s Card

were two charges made at the East 149th Street CVS. Law enforcement authorities obtained

records from CVS and determined that those two CVS purchases were linked to the

McFadgen ExtraCare Account.

              20.     On or about March 22, 2021, law enforcement authorities interviewed

the defendant CHARLES MCFADGEN, who stated in sum and substance and in part that his

OCME co-workers had given him credit cards belonging to decedents. He estimated that he

was given about four or five credit cards while he was employed by the OCME and about six

credit cards after he retired. He said that he used the cards to make small purchases, such as

purchasing stamps from the post office and buying food from McDonald’s.

              WHEREFORE, your deponent respectfully requests that an arrest warrant

issue so that the defendant CHARLES MCFADGEN may be dealt with according to law.

Your affiant also respectfully requests that this affidavit and any issued arrest warrant be
Case 1:21-mj-00378-RLM Document 1 Filed 03/29/21 Page 11 of 11 PageID #: 11
                                                                          11







     V5RDQQH/0DQQ
